Citation Nr: 9928001	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1961 to October 1962, prior to which he served 
in the United States Naval Reserve.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in April 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, denying entitlement of the veteran 
to service connection for asthma and an acquired psychiatric 
disorder.  By its decision of May 27, 1998, the Board denied 
entitlement of the veteran to service connection for an 
acquired psychiatric disorder and remanded to the RO the 
issue of the veteran's entitlement to service connection for 
asthma for purposes of service verification and retrieval of 
medical records.  

By its decision of May 1998, the Board likewise referred to 
the RO an issue advanced by the veteran as to his entitlement 
to service connection for cor pulmonale due to inservice 
tobacco use, so that further action as to that claim might be 
taken.  That matter was the subject of the RO's rating 
decision of November 1998, at which time service connection 
for nicotine dependence and a secondary lung condition was 
denied.  Notice of the denial action was furnished to the 
veteran later in November 1998.  To the extent that the local 
representative's submission of a written statement in August 
1999 represents a notice of disagreement with the November 
1998 action, such matter is addressed in the REMAND portion 
of the instant document.  Regarding the question of whether 
the local representative by his August 1999 submission was 
attempting to raise the issue of entitlement to service 
connection for asthma due to nicotine addiction or inservice 
tobacco use, it is noted that such issue is not now before 
the Board for review, as it has not been appropriately 
developed from either an evidentiary or procedural 
standpoint.  Such matter is therefore referred to the RO for 
its consideration.



FINDING OF FACT

The veteran's claim of entitlement to service connection for 
asthma is not supported by cognizable evidence demonstrating 
that such claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty or active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303(a).  

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) provides a 
substitute way of showing inservice incurrence or aggravation 
of a disability and a nexus between such disability and 
service where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Allegations of the veteran at the time this case was before 
the Board in May 1998, most of which were offered at an RO 
hearing in December 1996, were to the effect that asthma had 
originated during Reserve duty in 1958, and the record did 
not then verify any such service or otherwise include medical 
records from that period of service.  In the alternative, the 
veteran alleged that, while his asthma had pre-existed his 
military service, it was also aggravated thereby.  It is 
noted by the Board that additional development of this case 
was sought through its May 1998 remand for the purposes of 
verifying military service of the veteran prior to January 
1961 and retrieving medical records compiled during any such 
period of military service and thereafter.  Data furnished by 
the National Personnel Records Center in December 1998 show 
that no Reserve service in the United States Army was 
indicated and only active duty for training in the United 
States Naval Reserve (USNR) had occurred prior to January 
1961, the dates of which were not noted.  Additional medical 
records from the time of the veteran's service in the USNR, 
one of which indicates that the veteran was serving a period 
of active duty for training in July 1959, and another 
reflects the date of the veteran's discharge from the USNR, 
January 30, 1961.  

While it is apparent that the RO did not verify the exact 
dates of the veteran's Reserve service or periods of active 
duty for training during such service, as had been requested 
by the Board in its remand, the record is found to be 
sufficient to permit the Board to render an appellate 
decision in this matter.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Moreover, any further action by the RO to 
determine exactly the dates of Reserve service and periods of 
active duty for training would not in any way assist the 
veteran, but serve only to prolong unnecessarily the 
adjudication of this matter.  Notice is taken as well that, 
following the remand, neither the veteran nor his 
representative has advanced any allegation as to the 
sufficiency of the evidence or any impropriety as to the 
completion of the remand actions.  In fact, the veteran's 
representative in his informal hearing presentation of 
September 1999 notes the following:

The directed development has been accomplished.

Based on the foregoing, no further development with respect 
to this matter is deemed to be warranted.

Analysis of the facts shows but a single postservice 
diagnosis of a disorder involving asthma, that of acute 
asthmatic bronchitis which was recorded during a period of 
private hospitalization beginning in November 1964.  
Subsequently compiled examination and treatment records 
identify other lung ailments, such as cor pulmonale and 
chronic obstructive pulmonary disease, and obstructive 
airways disease, but do not set forth a diagnosis of asthma.  
Thus, a showing of current disability involving asthma is 
lacking.  See Epps, supra.  

Medical records show that the veteran, having been born in 
August 1940, was hospitalized on separate occasions in 1946 
in 1947 at private facilities for treatment of bronchial 
asthma.  Other private medical treatment from more than one 
physician is shown from 1947 to 1952, with one such physician 
noting in an April 1962 statement that the veteran had 
suffered during that time frame from severe episodes of 
asthma.  While no asthma was not noted on enlistment medical 
examinations upon entry to the USNR and active duty, in 
August 1958 and January 1961, respectively, it was shown to 
be present on a Reserve retention examination in August 1959 
that the veteran had falsified and intentionally covered up 
the fact he had had severe asthma since childhood, with two 
to four hospitalizations occurring yearly for treatment 
thereof.  His use of anti-asthmatic medication at the time of 
the Reserve enlistment examination in 1959  was noted, as was 
the occurrence of an acute asthmatic attack in July 1959, 
while on a 14-day period of active duty for training.  In the 
opinion of the examining physician in August 1959, the 
veteran was medically unfit for retention in Naval service 
due to intractable asthma of 19 years' duration.  As asthma 
was not noted on the medical examinations conducted at the 
time of the veteran's entrance into active service, he is 
entitled to a presumption of soundness at to that disorder, 
but clear and unmistakable evidence, as described above, 
overcomes such presumption.  38 U.S.C.A. § 1132 (West 1991).

There are also presented the questions of whether the veteran 
has presented medical evidence of aggravation of his pre-
existing asthma and competent medical evidence linking his 
asthma to his active service.  Severe asthma of the veteran 
is shown by medical data and opinion to have been present 
prior to service, and while the record reflects that the 
veteran was treated during Reserve service for an asthmatic 
attack in July 1959, and also on multiple occasions in 
February and March 1961, December 1961, and January 1962 for 
asthma, no inservice asthmatic attacks are shown from 
February to October 1962 and only one incident of asthmatic 
bronchitis is demonstrated postservice in late 1964.  

It should be noted here that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  Medical 
evidence of an increased level of severity of the pre-
existing asthma in service is not presented and there is 
likewise lacking any competent medical evidence of a nexus 
between the veteran's claimed asthma and his periods of 
military service.  In this regard, the Board notes that no 
medical professional has offered an opinion that the 
veteran's asthma underwent an increase in severity in 
service, such as might constitute aggravation, nor has any 
medical professional linked a current disability of the 
veteran involving asthma to any period of his periods of 
military service.  As the veteran is not shown to possess the 
medical expertise or training to offer competent medical 
evidence, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), his opinions as to medical diagnosis and/or etiology 
do not constitute competent medical evidence.

For the reasons cited above, the Board concludes that the 
veteran's claims are not well-grounded, and that being the 
case, denial of such claims is in order.  See Epps, Savage, 
supra.  In reaching the foregoing disposition, the Board 
recognizes that the issue presented is being disposed of in a 
manner different from that employed by the RO.  Therefore, 
the Board has considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In light of his failure to meet his initial 
obligation in the adjudication process, and because the 
outcome would be the same whether the claim were treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this decision.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

As the foregoing explains the need for a showing of current 
disablement by asthma, medical evidence of inservice 
aggravation, and competent medical evidence of a nexus 
between currently shown disability and military service, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for his claim of service connection for asthma.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).

Insofar as the Board does not herein reach the merits of the 
issue presented, but rather denies the claim advanced on the 
basis that it is not well-grounded, a weighing of the 
evidence for and against the claim is not undertaken.  
38 U.S.C.A. § 5107(b).  As such, the doctrine of affording 
the veteran the benefit of the doubt, where the evidence for 
and against the claim is in relative equipoise, is not for 
application in this instance.


ORDER

Service connection for asthma is denied.


REMAND

As indicated in the Introduction, the claim of entitlement of 
the veteran to service connection for nicotine addiction and 
secondary cor pulmonale was denied by the RO in November 
1998, following which the veteran himself did not submit a 
notice of disagreement as to such denial.  To the extent, 
however, that the written statement of the veteran's 
representative in August 1999 in conjunction with the 
certified issue remanded by the Board constitutes a notice of 
disagreement with the RO's denial of service connection for 
nicotine addiction and secondary cor pulmonale, further 
action by the RO is indicated.  

The Board stresses to the RO that the Court has held that the 
appropriate action for the Board when the record shows a 
notice of disagreement regarding an issue not yet in 
appellate status is to remand the case to the RO rather than 
refer it to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, such matter is REMADNED to the RO for the 
following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, with 
respect to the denial of entitlement to 
service connection for nicotine addiction 
and secondary cor pulmonale that was 
effected in November 1998.  The veteran 
should also be informed of the need to 
submit a timely substantive appeal if he 
wishes to complete appeal as to these 
issues.

The Board hereby informs the veteran and his representative 
of the veteran's right to submit additional evidence and 
argument in support of the remanded issues.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

